Citation Nr: 1756355	
Decision Date: 12/07/17    Archive Date: 12/15/17

DOCKET NO.  14-01 798	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida


THE ISSUES

1. Entitlement to service connection for multilevel degenerative disc disease (DDD) with L5-S1 herniated nucleus status post decompression, to include claimed as secondary to service-connected left knee disability.

2. Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

G. Jackson, Counsel


INTRODUCTION

The Veteran served on active duty from October 1977 to December 1980.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision issued by the RO. 

The Veteran testified at a Board video-conference hearing held in March 2017 before the undersigned Veterans Law Judge (VLJ). A transcript of that hearing has been made a part of the record. 

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Further opinion as to the etiology of the Veteran's multilevel DDD with L5-S1 herniated nucleus is needed. See El-Amin v. Shinseki, 26 Vet. App. 136, 140 (2013). The claim for a TDIU rating is inextricably intertwined with the claim of service connection for a low back disability and the Board will defer the issue until the requested development below has been completed.

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for VA thoracolumbar spine examination to determine the etiology of the claimed multilevel DDD with L5-S1 herniated nucleus. The claims file should be made available to the examiner for review. All appropriate tests, studies, and consultation, including any pertinent diagnostic imaging and radiography, should be accomplished and all clinical findings should be reported in detail. 

The examiner should discuss the Veteran's documented medical history and assertions. After reviewing the entire record, the examiner should provide an opinion with supporting explanations as to the following: 
 
(A) Whether the Veteran's current multilevel DDD with L5-S1 herniated nucleus onset due to disease or injury sustained during his period of service.  

 (B) Whether the Veteran's current multilevel DDD with L5-S1 herniated nucleus was CAUSED OR AGGRAVATED (permanent worsening) by service-connected status-post left total knee replacement arthroplasty.

If aggravation of any multilevel DDD with L5-S1 herniated nucleus by service-connected status-post left total knee replacement arthroplasty is shown, the examiner should objectively quantify, to the extent possible, the degree of aggravation beyond the level of impairment had no aggravation occurred. 

As indicated above, the examiner must review the record in conjunction with rendering the requested opinion; however, his/her attention is drawn to the following:

*A June 1985 personal injury/workmen's compensation questionnaire reflects that the Veteran was hit by a car while attempting to pass on a highway when he was driving his motorcycle. He experienced neck pain, mid back pain and low back pain.

*March 1986 chiropractic clinic treatment record documents the Veteran received treatment for injuries sustained in a motorcycle accident in June 1985. On examination, the doctor of chiropractic determined that the Veteran sustained severe sprain of the cervical, thoracic and lumbar spines, accompanied by ligamentous instability, myofascitis and localized evidence of nerve root irritation.

*July 2006 VA treatment record reflects that the Veteran complained of low back pains and reported that he had received recent treatment in the emergency department for low back pain.

*May 2007 VA neurology consult record documents the Veteran's complaint of non-radiating "central" low back pain in addition to his complaints of persistent numbness and discomfort along the lateral left leg status post total knee arthroplasty. 

*December 2008 VA treatment record reflects the Veteran received treatment for complaints of severe pain in his left lower back and left lower extremity. On examination, the assessment was left low back and left lower extremity pain - acute exacerbation.

*April 2009 VA treatment record reflects that the Veteran had undergone multiple surgeries on his left knee, including total knee replacement. The Veteran's treating physician reported that due to the compensation for his painful left leg and knee, the Veteran had exacerbated injuries to his right knee and to his lower back. The physician concluded, in pertinent part, that the Veteran's sacro-ileal/lower back pain was likely worsened due to compensating for his service-connected left leg injuries.

*February 2010 VA examination reflects diagnosis of multilevel DDD with an L5-S1 herniated nucleus status post decompression. The physician opined that it was less likely as not that the Veteran's current back pain was caused by or a result of a weightlifting injury during his period of service, explaining that the Veteran likely experienced a mild herniated disc that resolved with time. The physician also opined that it was less likely that the Veteran's back pain was caused by or a result of his service-connected left knee disability, explaining that people with knee replacement and knee osteoarthritis do not universally or predictably get osteoarthritis and degenerative diseases in their back and certainly do not predictably get herniated nucleus pulposus in their back.

*January 2013 VA examination reflects diagnosis of multilevel DDD with an L5-S1 herniated nucleus.

*During the March 2017 Board hearing, the Veteran testified that he injured his back in service as part of the power-lifting team, activities which also caused his service-connected knee disabilities. He testified that after every surgery for his knee disabilities, he experienced/complained of back pain. 

A thorough explanation must be provided for the opinion rendered. If the examiner cannot provide the requested opinion without resorting to speculation, he or she should expressly indicate this and provide a supporting rationale as to why an opinion cannot be made without resorting to speculation.

THE EXAMINER IS ADVISED THAT BY LAW, THE MERE STATEMENT THAT THE CLAIMS FOLDER WAS REVIEWED AND/OR THE EXAMINER HAS EXPERTISE IS NOT SUFFICIENT TO FIND THAT THE EXAMINATION IS SUFFICIENT.

2. After completing all indicated development, readjudicate the claims on appeal. 

Then, if indicated, this case should be returned to the Board for the purpose of appellate disposition. 

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999). 

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




